Mr. Justice Audrey
delivered the opinion of the court.
The appellant presented in the Begistry of Property of Caguas for record a deed setting forth that the municipal council of that city had granted him a usufructuary estate *528in a lot described which, forms a part of a property belonging to that municipality and also that he has built a house on the said lot whose location and boundaries are the same as those of the lot described.
The registrar admitted the deed to record but pointed . out two curable defects therein, from one of which the present appeal is taken, the other defect being admitted. The one appealed from is that the deed failed -to give the dimensions of the house.
In the ease of Sánchez & Company v. The Registrar, 16 P. R. R., 419, where the registrar pointed out, among other curable defects, the failure to state the measurements of the house on all of its sides, it was held by this court that as it is not determined in the Mortgage Law or in its Begu-lations what class of titles must be presented to secure the record of a house newly constructed or rebuilt, there is no provision which requires the formalities exacted by the decision of the said registrar.
That holding is applicable to the present case- and therefore the decision appealed from should be reversed on that point.

Reversed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.